'ER CURIAM:
Epitomized Opinion
The question in controversy arises out of the railway shipment of twd' cars of iron. Both were ship-ed from the works on or after October zó, j.yj.8, onsigned to the R. B. Co. at Cincinnati, with a nota-ion, “notify The O. M. & F. Co.” While the ship-lent was in transit, R. B. & Co. inlormed the O. M. : F. Co. that it would not deliver the iron until it ad been paid in cash, the price of both cars.
The defendant in error, The Le Blond Machine 'ool Co., advanced the money, paid the invoice price or the iron, and entered into a writtfen contract dth the O. M. & F. Co. that the title to the property hould remain in it (the Le Blond Co.) until it had een paid.
The Le Blond Co. turned the bill of lading over to be O. M. & F. Co. and the railroad company, without emanding payment of the freight charges, not re-uiring a bond to secure such payment, delivered the oods to the O. M. & F. Co., and that company surrendered the bill of lading to the railway company, ’he contract between the two companies provided hat the O. M. & F. Co. should pay all freight, de-mrrage and switching charges. The Court of Ap-eáis held:
1. A carrier has a number of methods for securing reight charges. He may demand payment of the onsignor before shipment, or of the consignee be-ore delivery, or hold either liable, or he may retain re goods and take a bond for the payment of freight.
2. The mere fact that a third person advances oney for the goods and takes the title, at the time or fter delivery to the consignee, does not make him iable for the payment of the freight charges, 'ims s particularly true in this case, as the LeBlond Co. t no time was connected with or had the . bill of xding.